Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the first portion of the capping layer has a shape between the conductive landing pad and the insulation capping pattern in which a width in the first horizontal direction gradually increases as a distance from the substrate increases in a vertical direction; and
wherein a bottom surface of the third portion of the capping layer is at a vertical level lower than a top surface of the metal silicide layer and higher than a bottom surface of the metal silicide layer.” as recited in independent claim 1, in all of the claims which is not found in the prior art references.

	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the first portion of the capping layer has a shape between the one of the pair of line structures and the conductive landing pad in which a width in the first horizontal direction gradually increases as a distance from the substrate increases in a vertical direction, and 
wherein a bottom surface of the third portion of the capping layer is at a vertical level lower than a top surface of the metal silicide layer and higher than a bottom surface of the metal silicide layer.” as recited in independent claim 8, in all of the claims which is not found in the prior art references.
Claims 9-17 are allowed for the same reasons as claim 8, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a bottom surface of the third portion of the capping layer is at a vertical level lower than a top surface of the metal silicide layer and higher than a bottom surface of the metal silicide layer, and 
wherein the first portion of the capping layer has a shape between the one of the pair 8Application No.: 16/674,049Customer No. 74,712of line structures and the plurality of contact structures in which a width in the first horizontal direction gradually increases as a distance from the substrate increases in a vertical direction.” as recited in independent claim 18, in all of the claims which is not found in the prior art references.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BITEW A DINKE/Primary Examiner, Art Unit 2896